DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s Amendment/Remark filed on February 19, 2021 has been considered and persuasive.  Claims 1, 9 and 11-12 have been amended.  Objective claim 8 has been cancelled and it incorporates into independent claims 1 and 11-12.  Therefore, claims 1-7 and 9-13 are allowance.

EXAMINER’S AMENDMENT
3.	Authorization for this examiner’s amendment was given in an interview with Attorney Luo, Gang on March 05, 2021.
The application has been amended as follows: 
	1.  (Currently Amended)   A display device comprising:
	a display unit displaying an image on a display surface;
	a detection unit detecting a position on the display surface pointed by a pointing unit; and
	a control unit causing the display unit to display an image based on the position detected by the detection unit, wherein
	the control unit

	decides a setting of the first attribute and the second attribute used for the image based on the position detected by the detection unit, according to an operation on at least one of the first image and the second image,
	causes the display unit to display a third image having a different setting of at least one of the first attribute and the second attribute from both of the first image and the second image, and a fourth image having a different setting of at least one of the first attribute and the second attribute from all of the first image, the second image, and the third image, and
decides a setting of the first attribute and the second attribute used for the image based on the position detected by the detection unit, according to an operation on the third image or the fourth image.

	2.  (Original)  The display device according to claim 1, wherein
	the first attribute or the second attribute is color, thickness, or line type.

	3.  (Original)  The display device according to claim 2, wherein
	the first attribute is color, and
	the second attribute is thickness.

	4.  (Original)  The display device according to claim 2, wherein
	the first attribute is shape, and


	5.  (Original)  The display device according to claim 1, wherein
	the control unit causes the display unit to display the first image and the second image as superimposed on an image based on image information from an external device.

	6.  (Original)  The display device according to claim 1, further comprising
	a storage unit storing history information about an attribute of the image based on the position detected by the detection unit, wherein
	the control unit decides a setting of the first attribute or the second attribute used for the first image or the second image, based on the history information.

	7.  (Original)  The display device according to claim 1, wherein
	the control unit
	causes the display unit to display an operation image configured to accept an operation about the display of the image based on the position detected by the detection unit, and
	causes the display unit to display the first image and the second image, based on an operation on the operation image.

	8.  (Canceled)   

1, wherein
	the setting of the first attribute of the third image is the same as that of the second image,
	the setting of the second attribute of the third image is the same as that of the first image,
	the setting of the first attribute of the fourth image is the same as that of the first image, and
	the setting of the second attribute of the fourth image is the same as that of the second image.

	10.  (Original)  The display device according to claim 7, wherein
	the first image, the second image, the third image, and the fourth image are laid out on the display surface, and
	the first image and the third image are laid out in a direction in which the second image and the fourth image are laid out.

	11.  (Currently Amended)  A method for controlling a display device which includes a display unit displaying an image on a display surface and a detection unit detecting a position on the display surface pointed by a pointing unit and in which an image based on the position detected by the detection unit is displayed on the display unit, the method comprising:
	causing the display unit to display a first image and a second image having a different setting of a first attribute and a second attribute from the first image;at least one of the first image and the second image;
	causing the display unit to display a third image having a different setting of at least one of the first attribute and the second attribute from both of the first image and the second image, and a fourth image having a different setting of at least one of the first attribute and the second attribute from all of the first image, the second image, and the third image, and
	deciding a setting of the first attribute and the second attribute used for the image based on the position detected by the detection unit, according to an operation on the third image or the fourth image.

	12.  (Currently Amended)   A display system comprising:
	a display unit displaying an image on a display surface;
	a detection unit detecting a position on the display surface pointed by a pointing unit; and
	a control unit causing the display unit to display an image based on the position detected by the detection unit, wherein
	the control unit
	causes the display unit to display a first image and a second image having a different setting of a first attribute and a second attribute from the first image, 
at least one of the first image and the second image,	
causes the display unit to display a third image having a different setting of at least one of the first attribute and the second attribute from both of the first image and the second image, and a fourth image having a different setting of at least one of the first attribute and the second attribute from all of the first image, the second image, and the third image, and
	decides a setting of the first attribute and the second attribute used for the image based on the position detected by the detection unit, according to an operation on the third image or the fourth image.

	13. (Previously Presented)   The display device according to claim 1, wherein the first image and the second image are displayed side-by-side on the display surface.

Allowable Subject Matter
4.	Claims 1-7 and 9-13 are allowed.
The following is an examiner’s statement of reasons for allowance:
Consider independent claims 1 and 11-12 the best prior arts found of record during the examination of the present application.
In view of the present application, the prior arts made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations.

causes the display unit to display a third image having a different setting of at least one of the first attribute and the second attribute from both of the first image and the second image, and a fourth image having a different setting of at least one of the first attribute and the second attribute from all of the first image, the second image, and the third image, and
decides a setting of the first attribute and the second attribute used for the image based on the position detected by the detection unit, according to an operation on the third image or the fourth image.

5.	Accordingly, in light of the cited references, the present invention is novel and non-obvious since the prior arts of record do not contain either explicitly or implicitly the limitations as a whole as disclosed in claims 1-7 and 9-13.  In addition, any reasonable combination of the cited references cannot be used to reconstruct the claimed invention. Therefore, the present application as claimed is allowable.  Hence, the present application is allowable as claimed.
6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance".

Conclusion

Masuda (US 20030090493 A1) teaches the image processing system that detects attribute of objects.  In addition, the system can add or change the attritubes of the objects (e. g. character) to be display in the display area.  The objects have different attributes (e. g. line) and apply the attributes to the objects.
Ogata et al. (US 20140285475 A1) teaches a stylus detecting device that detects a pointed position which is a position pointed to by a stylus.  The device has controller that can change drawing mode and adjust setting to first drawing mode (e. g. a thick line, a red line, a solid line, drawing, etc.) to second drawing mode (e. g. a thin line, a blue line, a dashed line, erasing, etc.)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM THANH THI TRAN whose telephone number is (571)270-1408.  The examiner can normally be reached on Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER MEHMOOD can be reached on 5712722976.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KIM THANH T TRAN/Examiner, Art Unit 2612                                                                                                                                                                                                        
/JENNIFER MEHMOOD/Supervisory Patent Examiner, Art Unit 2612